Citation Nr: 0738338	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a left knee disorder 
with arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968 and from November 1976 to January 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2005 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC, 
which, in part, denied entitlement to service connection for 
arthritis of the left knee  

In October 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the 
Central Office in Washington, DC; a copy of the hearing 
transcript is in the record


FINDING OF FACT

There is no competent medical evidence that relates a left 
knee disorder to active service, nor is arthritis of the left 
knee shown to have been manifest within one year of his 
discharge from active service.


CONCLUSION OF LAW

A left knee disorder with arthritis was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in September 1994, but the matter was not 
adjudicated until April 2005.  A duty to assist letter was 
issued in December 2002 prior to this rating decision that 
denied this claim.  An additional duty to assist letter was 
issued in April 2006.  The letters provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical and personnel records were 
previously obtained and associated with the claims folder, as 
were all available National Guard records.  Furthermore, VA 
and private medical records were obtained and associated with 
the claims.  The veteran was also provided the opportunity to 
present testimony at a hearing on appeal before the 
undersigned Veterans Law Judge.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for a 
VA examination where the evidence fails to show any left knee 
problems or injury during service or within one year of 
service.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The April 2006 letter provided such 
notice.  



II.  Service Connection 

The veteran contends he should be service-connected for a 
left knee condition as directly related to service.  He and 
his representative have also argued that the left knee 
condition should be service-connected as secondary to a left 
hip condition, however as the veteran is not service 
connected for any left hip condition, it is not necessary to 
address this matter on a secondary basis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service medical records from the veteran's first period of 
service revealed that his June 1966 entrance examination of 
the lower extremities was normal and in his accompanying 
report of medical history he denied having a trick or locked 
knee, bone joint or other deformity or arthritis.  He was 
noted in June 1966 to complain of pain in the left side, but 
did not specify whether this included the knee.  He was seen 
in March 1968 for complaints of left hip pain and was having 
left leg pain with his thigh and groin, which was assessed as 
muscle sprain on the left leg.  No complaints or findings 
regarding the left knee were made in these records from March 
1968 or anywhere else in these service medical records from 
his first enlistment.  His September 1968 separation 
examination of the lower extremities was normal and in his 
accompanying report of medical history he denied having a 
trick or locked knee, bone joint or other deformity or 
arthritis.  

Service medical records from the veteran's second period of 
service likewise are silent for any left knee complaints or 
findings.  His November 1976 "RA" and his December 1977 
separation examinations revealed normal lower extremities and 
in his December 1977 separation report of medical history he 
denied having a trick or locked knee or arthritis, although 
he left blank the question of whether he had bone joint or 
other deformity.  

The earliest evidence of left knee problems are not shown 
until the 1990's.  Specifically while being treated for other 
problems during a VA hospital stay from June to August 1994 
he was noted to be taking Motrin as needed for arthritis of 
the left knee.  VA treatment records from the rest of the 
1990's through 2000 dealt with other problems besides his 
left knee, although he was shown to be taking Motrin in these 
records.  He was seen in July 2000 for left knee problems 
said to have existed for a long time and increased by weather 
changes.  The August 2000 orthopedic consult gave a 30 year 
history of left knee pain, but physical examination was 
unremarkable.  The assessment was osteoarthritis (OA) of the 
left knee.  VA treatment records from 2000 to 2003 reveal an 
ongoing prescription for Motrin/Ibuprofen, and sporadic 
mention of knee complaints in August 2002, June 2003 and 
September 2003.  

Private medical records from 2003 revealed complaints of left 
knee pain which he had since his teens and stated that he was 
diagnosed with OA for which he took Motrin.  He said the VA 
told him he needed surgery for the knee.  Physical 
examination showed no swelling, effusion and full range of 
motion with normal strength and reflexes shown.  The 
assessment was left knee osteoarthritis, and plans were to X-
ray the left knee.  The X-ray from the same month showed 
chondrocalcinosis of the lateral meniscus and consider 
lateral meniscus tear.  An April 2003 orthopedic consult gave 
a history of the left knee complaints lasting 25-30 years 
with symptoms gradually increasing.  Physical examination 
showed no local tenderness or swelling of the left knee and 
full range of motion.  The rest of the findings addressed a 
left hip problem.  The X-ray showed no decrease in lateral or 
medial joint space and the assessment was limited to the left 
hip.  

VA treatment records from 2005 primarily address left hip 
replacement surgery, with little reference to any left knee 
complaints.  The exception is a September 2005 note post 
surgery, where he noticed swelling of the left knee and lower 
leg since the surgery from the same month and physical 
examination showed trace edema to the knee.  Doppler workup 
for deep venous thrombosis was negative.  

The veteran testified at an October 2007 hearing and 
acknowledged that he was not presently being seen for left 
knee pain but said he had total hip replacement with the pain 
from that traveling down his leg.  He testified that he was 
exposed to cold barracks during service, but did not recall 
any injury to his knee during any period of service.  He said 
his left knee problems began after his second enlistment.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a left knee condition with arthritis.  There 
is no evidence of the veteran having been treated for any 
left knee problems in service.  There is no evidence of an 
arthritis affecting the left knee having manifested within 
one year after service.  Evidence of left knee problems is 
not shown until years after his most recent period of 
service.  Such a lapse in time is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology and this weighs against the claim.  Id.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claims; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  




ORDER

Service connection for a left knee disorder with arthritis is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


